DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed November 02, 2022.  Claims 
1-33 are pending, in which claims 15-30 are non-elected, without traverse. 
 
Election/Restrictions
 Claims 15-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group I, claims 1-14,31-33 in Paper dated Nov 02, 2022.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-8,10,14,31 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Matsuoka (2010/0207172). 
Re-claim 1, Matsuoka teaches (at Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254) a semiconductor device, comprising: a substrate 114 (Fig 55c, para 250); and a first device (an n-MOSFET first device; Fig 55c, para 250) and a second device (a 
p-MOSFET second device; Fig 55c, para 50) on the substrate, each of the first device and the second device comprising: a first source/drain layer (118,116 in Fig 55c, para 250), a channel layer (128,129 in Fig 55c, para 250), and a second source layer (138,137 in Fig 55c, para 250)  that are sequentially stacked, from bottom to top, on the substrate, and a gate stack (132/131 in Fig 55c, para 250) around at least a part of an outer periphery of the channel layer, wherein sidewalls of the respective channel layers (Figs 45,46,55c; para 29-47,245-247,253-255) of the first device and the second device extend at least partially along different crystal planes or crystal plane families (paragraphs 29-47,245-247,253-255 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; see Figs 45-46 for first and second devices extending along different crystal planes or crystal plane families). 
 Re-claim 2, wherein, the channel layer (128  in Fig 55c, para 250) of the first device comprises a single crystal semiconductor material (para 23 and para 22 for channel layer of pillar body formed from single-crystal semiconductor substrate); and/or the channel layer (129 in Fig 55c, para 250) of the second device comprises a single crystal semiconductor material (para 23 and para 22 for channel layer of pillar body formed from single-crystal semiconductor substrate). 
 Re-claim 3, wherein, the first device is an n-type device (an n-MOSFET first device; Fig 55c, para 250), and at least a part of the sidewall of the channel layer (128 in Fig 55c, para 250) of the first device extends along a (100) crystal plane or a {100} crystal plane family (paragraphs 29-47,245-247,253-255 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; see Figs 45-46 for first and second devices extending along different crystal planes or crystal plane families), wherein the second device is a p-type device (a p-MOSFET first device; Fig 55c, para 250), and wherein at least a part of the sidewall of the channel layer (129 in Fig 55c, para 250) of the second device extends along a (110) crystal plane or a {110} crystal plane family; or the first device is a p-type device (a p-MOSFET first device; Fig 55c, para 250), and at least a part of the sidewall of the channel layer of the first device extends along a (110) crystal plane or a {110} crystal plane family, wherein the second device is an n-type device (an n-MOSFET first device; Fig 55c, para 250), and wherein at least a part of the sidewall of the channel layer of the second device extends along a (100) crystal plane or a {100} crystal plane family (paragraphs 29-47,245-247,253-255 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; see Figs 45-46 for first and second devices extending along different crystal planes or crystal plane families).
Re-claim 4, wherein, the first device is an n-type device (an n-MOSFET first device; Fig 55c, para 250), the channel layer (128,129 in Fig 55c, para 250) of the first device comprises a semiconductor material of one of Si, SiGe, or Ge crystals (paragraph 34), and at least a part of the sidewall of the channel layer extends along a (100) crystal plane or a {100} crystal plane family, wherein the second device is a p-type device (a p-MOSFET first device; Fig 55c, para 250), the channel layer of the second device comprises a semiconductor material of one of Si, SiGe, or Ge crystals, and wherein at least a part of the sidewall of the channel layer extends along a (110) crystal plane or a {110} crystal plane family (paragraphs 29-47,245-247,253-255 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; see Figs 45-46 for first and second devices extending along different crystal planes or crystal plane families);  or the first device is a p-type device (a p-MOSFET first device; Fig 55c, para 250) , the channel layer (128,129 in Fig 55c, para 250) of the first device comprises a semiconductor material of one of Si, SiGe, or Ge crystals (paragraph 34), and at least a part of the sidewall of the channel layer extends along a (100) crystal plane or a {110} crystal plane family, wherein the second device is an n-type device (an n-MOSFET first device; Fig 55c, para 250) , the channel layer of the second device comprises a semiconductor material of one of Si, SiGe, or Ge crystals (paragraph 34), and wherein at least a part of the sidewall of the channel layer extends along a (100) crystal plane or a {100} crystal plane family (paragraphs 29-47,245-247,253-255 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; see Figs 45-46 for first and second devices extending along different crystal planes or crystal plane families).
Re-claim 5, wherein a direction from the first source/drain layer (118 in Fig 55c, para 250) toward the second source/drain layer (138 in Fig 55c, para 250) of the first device is along a [100] crystal orientation or along a <100> crystal orientation family, and/or wherein a direction from the first source/drain layer (116 in Fig 55c, para 250) toward the second source/drain layer (137 in Fig 55c, para 250) of the second device is along the [100] crystal orientation or along the <100> crystal orientation family (at Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254; and paragraphs 29-47,245-247,253-255 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; see Figs 45-46 for first and second devices extending along different crystal planes or crystal plane families).
Re-claim 6, wherein, the channel layer (128 in Fig 55c, para 250) of the first device comprises a single crystal semiconductor material (para 23 and para 22 for channel layer of pillar body formed from single-crystal substrate) and the channel layer (129 in Fig 55c, para 250) of the second device comprises a single crystal semiconductor material (para 23 and para 22 for channel layer of pillar body formed from single-crystal substrate), and the channel layer of the first device has a crystal orientation the same as that of the channel layer of the second device (Fig 55c and paragraphs 22-23, where the channel layers 128,129 are formed from the pillar formed from the same single crystal orientation as of the single crystal semiconductor substrate 114; and Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254; and paragraphs 29-47,245-247,253-255 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; see Figs 45-46 for first and second devices extending along different crystal planes or crystal plane families).
Re-claim 7, wherein, the channel layer (128 in Fig 55c, para 250) of the first device comprises a single crystal semiconductor material (para 23 and para 22 for channel layer of pillar body formed from single-crystal substrate) and the channel layer (129 in Fig 55c, para 250) of the second device comprises a single crystal semiconductor material (para 23 and para 22 for channel layer of pillar body formed from single-crystal substrate), and the channel layer of the first device has a crystal structure the same as that of the channel layer of the second device (Fig 55c and paragraphs 22-23, where the channel layers 128,129 are formed from the pillar formed from the same single crystal structure as of the single crystal semiconductor substrate 114; and Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254; and paragraphs 29-47,245-247,253-255 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; see Figs 45-46 for first and second devices extending along different crystal planes or crystal plane families).
Re-claim 8, wherein: a corner formed by adjacent sidewalls of the channel layer (128 in Fig 55c, para 250) of the first device is a rounded corner (as shown Figs 5,8, para 223; and Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254); and/or a corner formed by adjacent sidewalls of the channel layer (129 in Fig 55c, para 250) of the second device is a rounded corner (as shown Figs 5,8, para 223; and Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254).
Re-claim 10, wherein the channel layer (128 in Fig 55c, para 250) of the first device has an upper surface substantially coplanar with an upper surface of the channel layer (129 in Fig 55c, para 250; coplanar as shown in Fig 55c by forming the channel layer from the same semiconductor substrate; para 22-23) of the second device, and/or wherein the channel layer (128 in Fig 55c, para 250) of the first device has a lower surface substantially coplanar with a lower surface of the channel layer (129 in Fig 55c, para 250; coplanar as shown in Fig 55c by forming the channel layer from the same semiconductor substrate; para 22-23) of the second device.
Re-claim 14, as shown in Fig 55c, wherein the channel layer (128 in Fig 55c, para 250) of the first device has an upper surface substantially coplanar with at least a part of an upper surface of the gate stack (132/131 in Fig 55c, para 250) of the first device, and has a lower surface substantially coplanar with at least a part of a lower surface of the gate stack (132/131 in Fig 55c, para 250) of the first device, and/or wherein the channel layer (129 in Fig 55c, para 250) of the second device has an upper surface substantially coplanar with at least a part of an upper surface of the gate stack (132/131 in Fig 55c, para 250) of the second device, and has a lower surface substantially coplanar with at least a part of a lower surface of the gate stack (132/131 in Fig 55c, para 250) of the second device.
Re-claim 31, an electronic device, comprising an integrated circuit (para 274) formed at least partially by the semiconductor device according to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 1-14,31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (2018/0097111) taken with Chu (2007/0148939) and Masuoka (2010/0207172).
Re-claim 1, Zhu teaches (at Figs 1-28; paragraphs 42-103) semiconductor device, comprising: a substrate (1001 in Figs 1,20, para 42); and a first device (n-type device in Fig 1,20, para 42) and a second device (p-type device in Fig 1,20, para 42) on the substrate, each of the first device and the second device comprising: a first source/drain layer (1031n,1031p in Fig 20; para 43-46) , a channel layer (1003n,1003p in Fig 20; para 43-46), and a second source layer (1005n,1005p in Fig 20; para 43-46)that are sequentially stacked, from bottom to top, on the substrate, and a gate stack (1017n/1015,1017p/1015 in Figs 16,20; para 70-77) around at least a part of an outer periphery of the channel layer, wherein sidewalls of the respective channel layers of the first device and the second device extend at least partially along similar crystal planes or crystal plane families.   
Re-claim 1: As described above, Zhu already teaches sidewalls of the respective channel layers of the first device and second devices extending at least partially along similar crystal planes or crystal plane families; whereas, claim 1 recites the sidewalls of the respective channel layers extending at least partially along different crystal planes or crystal plane families; and Re-claims 3-5, wherein different crystal planes include (100) crystal plane and (110) crystal plane.
However, Chu teaches (at Figs 8-10; para 49-129) an n-MOSFET first device (74 in Fig 9; para 50) and a p-MOSFET second device (260 in Fig 9; para 50), each of the first device and the second device comprising: a first source/drain layer (62,162 in Fig 9, para 50,83), a channel layer (65/63,165/163 in Figs 9-10), and a second source layer (450,410 in Fig 9; and a gate stack (67/66,166/167 in Fig 9, para 50) around at least a part of an outer periphery of the channel layer, wherein sidewalls of the respective channel layers (Figs 8A-8B,9; para 50,49) of the n-MOSFET first device and the p-MOSFET second device extend at least partially along different crystal planes or crystal plane families (paragraph 50 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; Figs 8A-8B, para 49), wherein a direction from the first source/drain layer toward the second source/drain layer of the first device is along a [100] crystal orientation or along a <100> crystal orientation family, and/or wherein a direction from the first source/drain layer toward the second source/drain layer of the second device is along the [100] crystal orientation or along the <100> crystal orientation family (paragraph 50; Figs 8A-8B, par 49).  Masuoka teaches (at Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254) an n-MOSFET first device (Fig 55c, para 250) and a p-MOSFET second device (Fig 55c, para 50), each of the first device and the second device comprising: a first source/drain layer (118,116 in Fig 55c, para 250), a channel layer (128,129 in Fig 55c, para 250), and a second source layer (138,137 in Fig 55c, para 250) that are sequentially stacked; and a gate stack (132/131 in Fig 55c, para 250) around at least a part of an outer periphery of the channel layer, wherein sidewalls of the respective channel layers (Figs 45,46,55c; para 29-47,245-247,253-255) of the n-MOSFET first device and the p-MOSFET second device extend at least partially along different crystal planes or crystal plane families (paragraphs 29-47,245-247,253-255 for channel sidewalls of the n-MOSFET first device extending along in the (100) crystal plane, and channel sidewalls of the p-MOSFET second device extending along the (110) crystal plane; see Figs 45-46 for first and second devices extending along different crystal planes or crystal plane families), wherein a direction from the first source/drain layer toward the second source/drain layer of the first device is along a [100] crystal orientation or along a <100> crystal orientation family, and/or wherein a direction from the first source/drain layer toward the second source/drain layer of the second device is along the [100] crystal orientation or along the <100> crystal orientation family (at Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254).
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device comprising the first n-MOSFET device and the second p-MOSFET device of Zhu by employing and providing the channel sidewalls of the first n-MOSFET device and the second p-MOSFET device extending at least partially along different crystal planes or crystal plane families, wherein the channel sidewalls of the n-MOSFET first device extend along in the (100) crystal plane and channel sidewalls of the p-MOSFET second device extend along the (110) crystal plane, as taught by Chu and Masuoka. This is because of the desirability to employ different crystal planes for maximizing the electron mobility of the n-MOSFET device and for maximizing the hole mobility of the p-MOSFET device, increasing a current density, and thereby increasing transistor switching speed.  

 Re-claim 2, Zhu teaches (at par 27; Figs 1,20) wherein, the channel layer (1003n in Figs 20,1; para 27-28,43-46)  of the first device comprises a single crystal semiconductor material; and/or the channel layer (1003p in Figs 20,1; para 27-28,43-46) of the second device comprises a single crystal semiconductor material. 
Re-claim 3, Zhu teaches wherein, the first device is an n-type device (n-type device in Figs 1,20; para 42,45), and at least a part of the sidewall of the channel layer of the first device extends along the crystal plane or the crystal plane family, wherein the second device is a p-type device (p-type device in Figs 1,20; para 42,45), and wherein at least a part of the sidewall of the channel layer of the second device extends along the crystal plane or the crystal plane family; or the first device is a p-type device (p-type device in Figs 1,20; para 42,45), and at least a part of the sidewall of the channel layer of the first device extends along the crystal plane or the crystal plane family, wherein the second device is an n-type device (n-type device in Figs 1,20; para 42,45) and wherein at least a part of the sidewall of the channel layer of the second device extends along the crystal plane or the crystal plane family; wherein, as previously applied to claim 1, by employing the channel sidewalls of the first n-MOSFET device and the second p-MOSFET device extending at least partially along different crystal planes or crystal plane families, wherein the channel sidewalls of the n-MOSFET first device extend along in the (100) crystal plane and channel sidewalls of the p-MOSFET second device extend along the (110) crystal plane are taught by Chu and Masuoka above, as previously applied to claim 1.
Re-claim 4, Zhu teaches wherein, the first device is an n-type device (n-type device in Figs 1,20; para 42,45), the channel layer (1003n in Fig 20; para 43-46) of the first device comprises a semiconductor material of one of Si, SiGe, or Ge crystals (para 42-49), and at least a part of the sidewall of the channel layer extends along the crystal plane or the crystal plane family, wherein the second device is a p-type device (p-type device in Figs 1,20; para 42,45), the channel layer (1003p in Fig 20; para 43-46) of the second device comprises a semiconductor material of one of Si, SiGe, or Ge crystals (para 42-49), and wherein at least a part of the sidewall of the channel layer extends along the crystal plane or the crystal plane family;  or the first device is a p-type device (p-type device in Figs 1,20; para 42,45), the channel layer (1003p in Fig 20; para 43-46)of the first device comprises a semiconductor material of one of Si, SiGe, or Ge crystals (para 42-49), and at least a part of the sidewall of the channel layer extends along the crystal plane or the crystal plane family, wherein the second device is an n-type device (n-type device in Figs 1,20; para 42,45), the channel layer (1003n in Fig 20; para 43-46) of the second device comprises a semiconductor material of one of Si, SiGe, or Ge crystals (para 42-49), and wherein at least a part of the sidewall of the channel layer extends along the crystal plane or the crystal plane family; wherein, as previously applied to claim 1, by employing the channel sidewalls of the first n-MOSFET device and the second p-MOSFET device extending at least partially along different crystal planes or crystal plane families, wherein the channel sidewalls of the n-MOSFET first device extend along in the (100) crystal plane and channel sidewalls of the p-MOSFET second device extend along the (110) crystal plane are taught by Chu and Masuoka above, as previously applied to claim 1.
Re-claim 5, Zhu teaches wherein a direction from the first source/drain layer (1031n in Fig 20; para 43-46) toward the second source/drain layer (1005n in Fig 20; para 43-46) of the first device is along a crystal orientation or along the crystal orientation family, and/or wherein a direction from the first source/drain layer (1031p in Fig 20; para 43-46) toward the second source/drain layer (1005p in Fig 20; para 43-46) of the second device is along the  crystal orientation or along the crystal orientation family, wherein a direction from the first source/drain layer toward the second source/drain layer of the first device is along a [100] crystal orientation or along a <100> crystal orientation family, and/or wherein a direction from the first source/drain layer toward the second source/drain layer of the second device is along the [100] crystal orientation or along the <100> crystal orientation family (at Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254); and wherein, as previously applied to claim 1, by employing the channel sidewalls of the first n-MOSFET device and the second p-MOSFET device extending at least partially along different crystal planes or crystal plane families, wherein the channel sidewalls of the n-MOSFET first device extend along in the (100) crystal plane and channel sidewalls of the p-MOSFET second device extend along the (110) crystal plane are taught by Chu and Masuoka above, as previously applied to claim 1.
Re-claim 6, Zhu teaches wherein, the channel layer (1003n in Figs 1,20; para 43-46) of the first device comprises a single crystal semiconductor material and the channel layer (1003p in Figs 1,20; para 43-46)of the second device comprises a single crystal semiconductor material (1003p in Figs 20,1; para 27,43-46), and the channel layer of the first device has a crystal orientation the same as that of the channel layer of the second device (Figs 1,20; para 43-46,27, where the channel layers 1003n,1003p are formed from the same epitaxial layer 1003 which is epitaxially grown from the same semiconductor substrate 1001).
Re-claim 7, Zhu teaches wherein, the channel layer (1003n in Figs 1,20; para 43-46) of the first device comprises a single crystal semiconductor material and the channel layer (1003p in Figs 1,20; para 43-46)of the second device comprises a single crystal semiconductor material (1003p in Figs 20,1; para 27,43-46), and the channel layer of the first device has a crystal structure the same as that of the channel layer of the second device (Figs 1,20; para 43-46,27, where the channel layers 1003n,1003p are formed from the same epitaxial grown layer 1003 which is epitaxially grown from the same semiconductor substrate 1001).
Re-claim 8, Zhu teaches wherein: a corner formed by adjacent sidewalls of the channel layer (1003n in Fig 20; para 43-46) of the first device is a rounded corner (Fig 2b and para 44 for rounded shape of active region including channel layer; and Paragraph 52 for active region including channel layer alternatively having square shape) ; and/or a corner formed by adjacent sidewalls of the channel layer (1003p in Fig 20; para 43-46) of the second device is a rounded corner (Fig 2b and para 44 for rounded shape of active region including channel layer; and Paragraph 52 for active region including channel layer alternatively having square shape).  Furthermore, Masuoka teaches (at Figs 5,8,3-4, para 223) wherein a corner formed by adjacent sidewalls of the channel layer of the first device (at Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254) is a rounded corner (Figs 5,8); and/or a corner formed by adjacent sidewalls of the channel layer of the second device is a rounded corner (as shown Figs 5,8, para 223; and Figs 45-46, paragraphs 29-47,245-247; Figs 55c, paragraphs 250-254), and wherein the characteristics of current/voltage and mobility of these channel layers are determined in Figures 11-16 at paragraphs 227-237).  Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device comprising the first n-MOSFET device and the second p-MOSFET device of Zhu by providing the channel layers of the first n-MOSFET device and the second p-MOSFET device having rounded corners, as taught by Masuoka, because these channel structures are alternative for providing the semiconductor device having a particular current/voltage and mobility characteristic, thereby obtaining an ideal switching operation.  
Re-claim 9, Zhu teaches wherein the outer periphery of the channel layer (1003n,1003p in Fig 20; para 43-46) is recessed (Figs 3,20; para 50-55) inward with respect to outer peripheries of the first source/drain layer (1031n,1031p in Fig 20; para 43-46) and second source/drain layer (1005n,1005p in Fig 20; para 43-46). 
Re-claim 10, Zhu teaches wherein the channel layer (1003n in Fig 20; para 43-46) of the first device (n-type device in Fig 1,20, para 42) has an upper surface substantially coplanar with an upper surface of the channel layer (1003p in Fig 20; para 43-46 due to forming the channel layer from the same epitaxial grown layer 1003) of the second device, and/or wherein the channel layer (1003n in Fig 20; para 43-46) of the first device (n-type device in Fig 1,20, para 42) has a lower surface substantially coplanar with a lower surface of the channel layer (1003p in Fig 20; para 43-46 due to forming the channel layer from the same epitaxial grown layer 1003) of the second device (p-type device in Fig 1,20, para 42).
Re-claim 11, Zhu teaches wherein each of the first device (n-type device in Fig 1,20, para 42) and the second device (p-type device in Fig 1,20, para 42) further comprises: a gate contact pad (portions of gate conductor layer 1017n in Figs 15-16,20 serve as the gate contact pad; para 76-77,25-26) extending laterally from a gate conductor layer 1017p of the gate stack in a direction away from the channel layer, wherein the gate conductor layer 1017p and the corresponding gate contact pad 1017n of at least one of the first device or the second device comprise different materials (para 25-26,73,70-75).
Re-claim 12, Zhu teaches wherein the gate contact pads (Figs 16,20, portions of gate conductor layer 1017n in Figs 15-16,20 serve as the gate contact pad; para 76-77,25-26) of the first device and the second device comprise the same material (para 25-26,70-75).
Re-claim 13, Zhu teaches wherein the gate conductor layer 1017p (Figs 16,20) and the corresponding gate contact pad (Figs 16,20, portions of gate conductor layer 1017n in Figs 15-16,20 serve as the gate contact pad; para 76-77,25-26) of either one of the first device or the second device comprise the same material 1017n, and extend integrally (as shown in Figs 16,20).
Re-claim 14, Zhu teaches wherein the channel layer (1003n in Fig 20; para 43-46) of the first device (n-type device in Fig 1,20, para 42) has an upper surface substantially coplanar with at least a part of an upper surface of the gate stack (1017n/1015 in Figs 16,20; para 70-77) of the first device, and has a lower surface substantially coplanar with at least a part of a lower surface of the gate stack (1017n/1015 in Figs 16,20; para 70-77) of the first device, and/or wherein the channel layer (1003p in Fig 20; para 43-46)of the second device (p-type device in Fig 1,20, para 42) has an upper surface substantially coplanar with at least a part of an upper surface of the gate stack (1017p/1015 in Figs 16,20; para 70-77)of the second device, and has a lower surface substantially coplanar with at least a part of a lower surface of the gate stack (1017p/1015 in Figs 16,20; para 70-77) of the second device. 
Re-claim 31, Zhu teaches an electronic device (para 102-103), comprising an integrated circuit formed at least partially by the semiconductor device according to claim 1.
Re-claim 32, Zhu teaches further comprising: a display cooperative with the integrated circuit and a wireless transceiver (para 102-103) cooperative with the integrated circuit.  
Re-claim 33, Zhu teaches comprising at least one of a smart phone, a computer, a tablet computer, a wearable device, and/or a mobile power (para 102-103)

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822